Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 6/30/21, Applicant amended the independent claims.  Also, Applicant presented Remarks concerning these features. Note the addition of Mayorw to the 103 rejection.  See the updated rejection below.  
Also, note the new 112 in regards to the independents.
Also, with the 10/20/20 amendments,  Examiner notes that Applicant has added three completely different new features to each of the three independent claims.  This has caused the three independent claims to go in different directions.  This explains the different prior art added to each of the independent claims in the rejections below.
Applicant’s 8/3/20 Amendments and Remarks are considered substantive to pass 101.  Also, the 101 on claim 8 is also removed in light of the Applicant’s Remarks dated 8/3/20 concerning the 101 on claim 8.  
Also, since the Applicant was given the opportunity with Applicant’s 6/30/21 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  On 6/30/21, Applicant amended the independent claims with, “wherein the predetermined period of time greater than the predetermined minimum amount of time is set to cause the mobile device to produce a predetermined number of candidate locations for a personalized location specific to the user”.  And, Applicant said to see Applicant Spec at [90] for support.  However, a predetermined number of candidates is not produced.  Rather, a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of Mayor (20150237470).
Claim 14.    Bojorquez discloses a method, comprising:	
determine, using a location feature of a mobile device of a user, whether the user is located at a first personalized location of a plurality of personalized locations specific to the user, each of the plurality of personalized locations being a physical location previously visited by the user (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and geo-fences and pre-registered geo-fences; notice home and workplace at [26]; notice tracking of time in different geo-fences at [55, 59, 71, 73]) 
Examiner notes Applicant Spec at [90] in regards to the following features.
Bojorquez further discloses wherein the predetermined period of time greater than the predetermined minimum amount of time  is set to cause the mobile device to produce a trigger event ([40, 55, 57]).  Bojorquez does not explicitly disclose the trigger event is causing a predetermined number of candidate locations for a personalized location specific to the user.  However, Mayor discloses geofences and determining candidate significant locations for a user based on minimum amount of time at a location [17, 46].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Mayor’s geofences and min amount of time to determine significant locations to the user to Bojorquez geofences and minimum of time for trigger events and also personalized locations.  One would have been motivated to do this in order to better determine personalized locations.
In regards to the follow feature, see Applicant Spec at [61-65]. Note at Applicant Spec [63] that the secondary device can be wireless router or network servers.  Bojorquez further discloses determine a type of one or more secondary devices at the first personalized location of the plurality of personalized locations, wherein the determination of the type of the one or more secondary devices is based at least in part on activity of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different 
better determining the first personalized location based at least in part on the type and use of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses that activity with a wireless router or wi-fi access point or server can further be used to better determine location).  Bojorquez further discloses a variety of location types (like home, work, school, businesses [19, 26, 44]).
Bojorquez does not explicitly discloses categorize the first personalized location as a type of personalized location based at least in part on the type of the one or more secondary devices at the first personalized location.  However, Flores discloses categorize the first personalized location as a type of personalized location based at least in part on the type of the one or more secondary devices at the first personalized location ([18]; also notice the variety of secondary devices at [16]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Flores determining location type based on device type to Bojorquez’s different location types.  One would have been motivated to do this in order to better determine location types.
Bojorquez further discloses in response to a determination that the user is located at the first personalized location, output, on the mobile device, at least one 
In further regards to claim 14, Bojorquez does not explicitly disclose wherein the at least one notification is based at least in part on a time associated with an action performed by the one or more secondary devices at the first personalized location.  However, Bojorquez discloses location related alerts/notices [18, 20].  And, Flores discloses wherein the at least one notification is based at least in part on a time associated with an action performed by the one or more secondary devices at the first personalized location (at [18] Flores discloses alerts related to the IoT/secondary device and On/Off/Sleep state and intermittent failure.  Intermittent failure reads on time and actions performed by the device where the device action is going on or off at different times).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Flores alerts related to devices at locations to Bojorquez alerts related to locations.  One would have been motivated to do this in order to better send alerts.
Claim 16.    Bojorquez further discloses the method as recited in claim 14, wherein the logic is further configured to cause the processing circuit to: receive 
Claim 18.    Bojorquez further discloses the method as recited in claim 14, 
Bojorquez further discloses wherein the at least one notification specific to the first personalized location is selected from the group consisting of: an advertisement, a coupon ([44] where a coupon is also considered a type of advertisement), and a product recommendation ([22, 68] and claim 3 where rate/review is also interpreted as a recommendation; for example, a good review is interpreted as a recommendation).
Bojorquez further discloses wherein the at least one notification is an introductory splash page and/or video ([5, 74] and see notification and video).
Claim 20.    Bojorquez further discloses the method as recited in claim 14, wherein the logic is further configured to cause the processing circuit to: output at least one default notification on the mobile device that is not specific to any of the plurality of personalized locations in response to a determination that the user is not located at any of the plurality of personalized locations ([21] and see public POI notification and “any consumer that enters the geo-fence…will receive the notification automatically”),
.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of Mayor (20150237470) in view of Official Notice.
Claim 17.    Bojorquez further discloses the method as recited in claim 14, wherein the personalized locations in the plurality of personalized locations are types of personalized locations selected from the group consisting of: home, work, retail store, ([44, 19, 26]).  Bojorquez further discloses school or library or businesses [26, 44].  Bojorquez does not explicitly disclose that the business can be a hotel or post office.  However, as noted, Bojorquez discloses restaurants, businesses, mall, store, hospitals, libraries, “and so forth” ([44, 19, 26]).  And, Examiner takes Official Notice that a post office or hotel is a routine type of business/store.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that Bojorquez’s business/mall/store/hospital and “and so forth” can further include a hotel or 
Also, since the Applicant was given the opportunity with Applicant’s 6/30/21 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge the use of Official Notice with the 6/30/21 response.

Claims 1, 2, 3, 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of Mayor (20150237470) in view of George (20170116618).
Claims 1.  Bojorquez discloses a system, comprising:
	a processing circuit; and logic integrated with the processing circuit, executable by the processing circuit, or integrated with and executable by the processing circuit, the logic being configured to cause the processing circuit to (Figs. 1, 2a):
determine, using a location feature of a mobile device of a user, whether the user is located at a first personalized location of a plurality of personalized locations specific to the user, each of the plurality of personalized locations being a physical location previously visited by the user (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and geo-fences and pre-registered geo-fences; notice home and workplace at [26]; notice tracking of time in different geo-fences at [55, 59, 71, 73]) for a predetermined period of time greater than a predetermined minimum amount of 
Examiner notes Applicant Spec at [90] in regards to the following features.
Bojorquez further discloses wherein the predetermined period of time greater than the predetermined minimum amount of time  is set to cause the mobile device to produce a trigger event ([40, 55, 57]).  Bojorquez does not explicitly disclose the trigger event is causing a predetermined number of candidate locations for a personalized location specific to the user.  However, Mayor discloses geofences and determining candidate significant locations for a user based on minimum amount of time at a location [17, 46].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Mayor’s geofences and min amount of time to determine significant locations to the user to Bojorquez geofences and minimum of time for trigger events and also personalized locations.  One would have been motivated to do this in order to better determine personalized locations.
In regards to the follow feature, see Applicant Spec at [61-65]. Note at Applicant Spec [63] that the secondary device can be wireless router or network servers.  Bojorquez further discloses determine a type of one or more secondary devices at the first personalized location of the plurality of personalized locations, wherein the determination of the type of the one or more secondary devices is based at least in part on activity of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses 
better determining the first personalized location based at least in part on the type and use of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses that activity with a wireless router or wi-fi access point or server can further be used to better determine location).  Bojorquez further discloses a variety of location types (like home, work, school, businesses [19, 26, 44]).
Bojorquez does not explicitly discloses categorize the first personalized location as a type of personalized location based at least in part on the type of the one or more secondary devices at the first personalized location.  However, Flores discloses categorize the first personalized location as a type of personalized location based at least in part on the type of the one or more secondary devices at the first personalized location ([18]; also notice the variety of secondary devices at [16]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Flores determining location type based on device type to Bojorquez’s different location types.  One would have been motivated to do this in order to better determine location types.
Bojorquez discloses tracking profiles and profiles associated with locations [4, 19, 37] and tracking profiles of users [65].  Bojorquez does not explicitly disclose in response to a determination that the user is located at the first personalized location, 
Bojorquez further discloses in response to a determination that the user is located at the first personalized location, output, on the mobile device, at least one notification specific to the first personalized location (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and pre-registered geo-fences; notice home and workplace at [26]; note the mobile device at Figs. 1, 10, 11), wherein the at least one notification is based at least in part on the type of personalized location of the first personalized location (“[19]…(e.g., show reminder when the device has entered a home location).”; “[44]… to display weather information for a current location when the user travels to a different city, and so forth.”; here if the location is a home type location a notice is sent or if the location is a different city type location a weather notice is sent) and the trend of usage (see citations to combination of prior art preceding for the trend of usage features; note that Flores further sends alerts related to the IoT [18] and so can George [18, 23, 26, 64], see coolant, spoilage; and the motivation for including usage info is the same as for the combination related to usage info stated above).
Claim 2.    Bojorquez further discloses the system as recited in claim 1, wherein the logic configured to cause the processing circuit to determine whether the user is located at the first personalized location is further configured to: determine whether the mobile device is within a geofence of the first personalized location, wherein the 
Bojorquez does not explicitly disclose that the geofence around the location extends about 10% beyond the location.  However, Bojorquez disclose setting up a geo-fence around a coordinates/location in a variety of ways including radius and vectors, etc [41].   Bojorquez also discloses using geofences and threshold distances [4, 73] and ranges [49] and measuring distance to a geofence [54, 70].  And, the MPEP states that changes in size, shape (MPEP 2144.04.IV) are obvious variations and that differing ranges can be obvious (MPEP 2144.05).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that Bojorquez geo-fence of any radius/vector around a location can be “about 10%” beyond the location.  One would have been motivated to do this in order to better use a relevant geo-fence.
Bojorquez does not explicitly disclose including a 3D volume that surrounds the physical boundaries of the first personalized location in all directions.  However, Bojorquez discloses using GPS ([35, 61]) and GPS provides 3d coordinates.  And, Bojorquez discloses radius [41].  And, Flores discloses using GPS [30] and 3d position in the environment or map or spatial information [10].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add 
Bojorquez further discloses in response to determining that the mobile device is within the geofence of the first personalized location, track interactions of the mobile device with the one or more secondary devices at the first personalized location over time for determining the trend of usage of the one or more secondary devices at the first personalized location, wherein the one or more secondary devices are owned and/or operated by the user (“[49]… access a record of IP addresses” ; “[48]… can maintain or otherwise access a record of wireless access points”, here Bojorquez discloses that the interaction of the mobile device with the secondary device is tracked over time and all interactions are recorded and all locations over time are recorded; Examiner interprets locations across or over time to read on trend of usage as the usage is tracked across/over time).  
Bojorquez does not explicitly disclose wherein the at least one notification is based at least in part on a time associated with an action performed by the one or more secondary devices at the first personalized location.  However, Bojorquez discloses location related alerts/notices [18, 20].  And, Flores discloses wherein the at least one notification is based at least in part on a time associated with an action performed by the one or more secondary devices at the first personalized location (at [18] Flores discloses alerts related to the IoT/secondary device and On/Off/Sleep state and intermittent failure.  Intermittent failure reads on time and actions performed by the device where the device action is going on or off at different times).  Therefore, it would 
Claim 3.    Bojorquez further discloses the system as recited in claim 1, wherein the logic is further configured to cause the processing circuit to: receive indication of the plurality of personalized locations prior to determining whether the user is located at the first personalized location, the plurality of personalized locations being provided by an advertiser; and receive the at least one notification specific to the first personalized location of the plurality of personalized locations prior to outputting the at least one notification specific to the first personalized location, wherein the at least one notification is provided by the advertiser ([44, 26] and notice restaurants, businesses, mall, store and the providing of coupons; also see Figs. 6, 8 ; and Examiner notes that these notifications/coupons are stored before being provided).
Claim 7.    Bojorquez further discloses the system as recited in claim 1, wherein the logic is further configured to cause the processing circuit to: output at least one default notification on the mobile device that is not specific to any of the plurality of personalized locations in response to a determination that the user is not located at any of the plurality of personalized locations ([21, 27] and see public POI notification and “any consumer that enters the geo-fence…will receive the notification automatically”),
wherein the at least one default notification is preselected by the advertiser (Bojorquez discloses the default notification preceding is to a consumer.  And, Bojorquez discloses that a coupon can be provided as a default when they enter a shopping mall or store [44].  And, a coupon functions as an advertisement presented by the 
Claim 15.    Bojorquez further discloses the product as recited in claim 14, wherein the logic configured to cause the processing circuit to determine whether the user is located at the first personalized location is further configured to: determine whether the mobile device is within a geofence of the first personalized location, wherein the geofence is configured to virtually indicate physical boundaries of the first personalized location, wherein the user is considered to be within the geofence in response to the user’s mobile device entering, exiting, and/or dwelling within the geofence and an area surrounding the first personalized location that extends at least a specific distance beyond the physical boundaries of the first personalized location (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and geo-fences and pre-registered geo-fences; notice home and workplace at [26]).  
Bojorquez does not explicitly disclose that the geofence around the location extends about 10% beyond the location.  However, Bojorquez disclose setting up a geo-fence around a coordinates/location in a variety of ways including radius and vectors, etc [41].   Bojorquez also discloses using geofences and threshold distances [4, 73] and ranges [49] and measuring distance to a geofence [54, 70].  And, the MPEP states that changes in size, shape (MPEP 2144.04.IV) are obvious variations and that differing 
Bojorquez does not explicitly disclose including a 3D volume that surrounds the physical boundaries of the first personalized location in all directions.  However, Bojorquez discloses using GPS ([35, 61]) and GPS provides 3d coordinates.  And, Bojorquez discloses radius [41].  And, Flores discloses using GPS [30] and 3d position in the environment or map or spatial information [10].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Flores GPS and 3d spatial info to Bojorquez GPS and spatial info and radius.  One would have been motivated to do this in order to better provide environment mapping or spatial info.
Bojorquez further discloses in response to determining that the mobile device is within the geofence of the first personalized location, track interactions of the mobile device with the one or more secondary devices at the first personalized location over time for determining the trend of usage of the one or more secondary devices at the first personalized location, wherein the one or more secondary devices are owned and/or operated by the user (“[49]… access a record of IP addresses” ; “[48]… can maintain or otherwise access a record of wireless access points”, here Bojorquez discloses that the interaction of the mobile device with the secondary device is tracked over time and all interactions are recorded and all locations over time are recorded; Examiner interprets 
In further regards to claims 15, the prior art combination renders obvious wherein the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the one or more secondary devices by the mobile device, and actions performed by the one or more secondary devices (see the rejection of claim 1 and the same features there for trend of usage and parameter). 
In regards to the following features, see Applicant Spec at [74, 90, 107].   Bojorquez  does not explicitly disclose monitoring for additional and/or altered interactions between the mobile device and the one or more secondary devices; and in response to detecting the additional and/or altered interactions, adjusting the categorization of the first personalized location.  However, Flores discloses monitoring for additional and/or altered interactions between the mobile device and the one or more secondary devices (see monitor at [12, 26]; also see Fig. 1b).  And, George discloses in response to detecting the additional and/or altered interactions, adjusting the categorization of the first personalized location (Note that George changes the category and time sensitivity based on whether time has passed, braking has increased, coolant needs change, or food is going to spoil, [18, 23, 26, 64]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Flores and George monitoring and adjust related to devices and location to Bojorquez monitoring and reporting/alerting related to location.  One would have been motivated to do this in order to better send relevant alerts.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of Mayor (20150237470) in view of George (20170116618) in view of Official Notice.
Claim 4.    Bojorquez further discloses the system as recited in claim 1, wherein the personalized locations in the plurality of personalized locations are types of personalized locations selected from the group consisting of: home, work, retail store, ([44, 19, 26]).  Bojorquez further discloses school or library or businesses [26, 44].  Bojorquez does not explicitly disclose that the business can be a hotel or post office.  However, as noted, Bojorquez discloses restaurants, businesses, mall, store, hospitals, libraries, “and so forth” ([44, 19, 26]).  And, Examiner takes Official Notice that a post office or hotel is a routine type of business/store.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that Bojorquez’s business/mall/store/hospital and “and so forth” can further include a hotel or post office.  One would have been motivated to do this in order to better provided a business/store of interest/relevance to the user.


Claims 8, 10-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of Mayor (20150237470) in view of Sgaraglino (20030229893) in view of Official Notice.
Claims 8.    Bojorquez discloses a computer program product, comprising:

determine, using a location feature of a mobile device of a user, whether the user is located at a first personalized location of a plurality of personalized locations specific to the user, each of the plurality of personalized locations being a physical location previously visited by the user (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and geo-fences and pre-registered geo-fences; notice home and workplace at [26]; notice tracking of time in different geo-fences at [55, 59, 71, 73]) for a predetermined period of time greater than a predetermined minimum amount of time in any single visit to the respective location (see time, period, threshold at [40]; also see amount of time and over time at [55] and threshold amount of time at [57]).
Examiner notes Applicant Spec at [90] in regards to the following features.
Bojorquez further discloses wherein the predetermined period of time greater than the predetermined minimum amount of time  is set to cause the mobile device to produce a trigger event ([40, 55, 57]).  Bojorquez does not explicitly disclose the trigger event is causing a predetermined number of candidate locations for a personalized location specific to the user.  However, Mayor discloses geofences and determining candidate significant locations for a user based on minimum amount of time at a location [17, 46].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Mayor’s geofences and min amount of time to determine significant locations to the user to Bojorquez geofences and minimum 
In regards to the follow feature, see Applicant Spec at [61-65]. Note at Applicant Spec [63] that the secondary device can be wireless router or network servers.  Bojorquez further discloses determine a type of one or more secondary devices at the first personalized location of the plurality of personalized locations, wherein the determination of the type of the one or more secondary devices is based at least in part on activity of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses that activity with a wireless router or wi-fi access point or server can further be used to determine that a wireless router is being used);
determining the first personalized location based at least in part on the type and use of the one or more secondary devices at the first personalized location (Bojorquez discloses the invention works with wide variety of devices [24], determining location based on wi-fi access points [48] or IP address [49] and using multiple different complementary location determination techniques [62].  Hence, Bojorquez discloses that activity with a wireless router or wi-fi access point or server can further be used to better determine location).  Bojorquez further discloses a variety of location types (like home, work, school, businesses [19, 26, 44]).
Bojorquez does not explicitly discloses categorize the first personalized location as a type of personalized location based at least in part on the type of the one or more 
Bojorquez further discloses in response to a determination that the user is located at the first personalized location, output, on the mobile device, at least one notification specific to the first personalized location (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and pre-registered geo-fences; notice home and workplace at [26]; note the mobile device at Figs. 1, 10, 11), wherein the at least one notification is based at least in part on the type of personalized location of the first personalized location (“[19]…(e.g., show reminder when the device has entered a home location).”; “[44]… to display weather information for a current location when the user travels to a different city, and so forth.”; here if the location is a home type location a notice is sent or if the location is a different city type location a weather notice is sent).
In further regards to claim 8, Bojorquez does not explicitly disclose determine, by the processing circuit, whether the user falls within a groups of users, wherein each user within the group of users has a characteristic selected from the group consisting of: an age and ability to purchase products, a preference for products, and a frequently purchased product… and the characteristic of the group of users that the user falls 
Claim 10.    Bojorquez further discloses the product as recited in claim 8, wherein the logic is further configured to cause the processing circuit to: receive indication of the plurality of personalized locations prior to determining whether the user is located at the first personalized location, the plurality of personalized locations being provided by an advertiser; and receive the at least one notification specific to the first personalized location of the plurality of personalized locations prior to outputting the at least one notification specific to the first personalized location, wherein the at least one notification is provided by the advertiser ([44, 26] and notice restaurants, businesses, mall, store and the providing of coupons; also see Figs. 6, 8 ; and Examiner notes that these notifications/coupons are stored before being provided).
Claim 11.    Bojorquez further discloses the product as recited in claim 8, 

Bojorquez further discloses wherein the personalized locations in the plurality of personalized locations are types of personalized locations selected from the group consisting of: home, work, retail store, ([44, 19, 26]).  Bojorquez further discloses school or library or businesses [26, 44].  Bojorquez does not explicitly disclose that the business can be a hotel or post office.  However, as noted, Bojorquez discloses restaurants, businesses, mall, store, hospitals, libraries, “and so forth” ([44, 19, 26]).  And, Examiner takes Official Notice that a post office or hotel is a routine type of business/store.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made that Bojorquez’s business/mall/store/hospital and “and so forth” can further include a hotel or post office.  One would have been motivated to do this in order to better provided a business/store of interest/relevance to the user.
Bojorquez further discloses wherein the at least one notification is an introductory splash page and/or video ([5, 74] and see notification and video).
Claim 12, 19. Bojorquez further discloses the computer program product as recited in claim 8, wherein the logic is further configured to cause the processing circuit to: select the at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the 
Bojorquez does not explicitly disclose wherein the at least one notification of the plurality of notifications is selected based on a predefined schedule, wherein the schedule is selected from the group consisting of: every nth visit to the first personalized location where n is an integer of one or more, once a day, once a week, once a month, and a predetermined amount of time after a previous purchase. However, Bojorquez discloses notifications as coupons/ads [44].  And, Sgaraglino discloses notices/ads  every nth visit ([10]) and an ad/notice after a purchase [78].  And, Sgaraglino discloses repeated ads or on a rotating basis [10].  And, the MPEP states that different ranges are obvious (MPEP 2144.05).  Hence, it is an obvious variation that the ad can be repeated at once a day or once a month, etc.  And, Examiner takes Official Notice that once a day, once a week, once a month, etc is are obvious variations for how often to repeat an ad.  Ads are often repeated at those frequencies well before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Sgaraglino and obvious schedule/frequency variations to Bojorquez presenting an ad/coupon.  One would have been motivated to do this in order to better present the ad/coupon (as Sgaraglino discloses).
Claim 13.    Bojorquez further discloses the product as recited in claim 8, wherein the logic is further configured to cause the processing circuit to: output at least one default notification on the mobile device that is not specific to any of the plurality of 
wherein the at least one default notification is preselected by the advertiser (Bojorquez discloses the default notification preceding is to a consumer.  And, Bojorquez discloses that a coupon can be provided as a default when they enter a shopping mall or store [44].  And, a coupon functions as an advertisement presented by the advertiser/mall/store).  Bojorquez further discloses wherein the at least one default notification is output when the user is not visiting the plurality of personalized locations ([21, 27] these public notification are sent regardless of whether the location is a user personalized location, so these public location are sent when the user is also Not at one of his personalized locations).

Claims 5, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez (20160057572) in further view of Flores (20190044826) in view of Mayor (20150237470) in view of George (20170116618) in view of Sgaraglino (20030229893) in view of Official Notice.
Claim 5 .    Bojorquez further discloses the system as recited in claim 1, 
Bojorquez does not explicitly disclose comprising logic configured to: determine, by the processing circuit, whether the user falls within a groups of users, wherein each user within the group of users has a characteristic selected from the group consisting of: an age and ability to purchase products, a preference for products, and a frequently purchased product, wherein the at least one notification is based at least in part the 
Also, since the Applicant was given the opportunity with Applicant’s 6/30/21 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge the use of Official Notice with the 6/30/21 response.
Bojorquez further discloses wherein the at least one notification specific to the first personalized location is selected from the group consisting of: an advertisement, a coupon ([44] where a coupon is also considered a type of advertisement), and a product recommendation ([22, 68] and claim 3 where rate/review is also interpreted as a recommendation; for example, a good review is interpreted as a recommendation).

Claim 6. Bojorquez further discloses the system as recited in claim 1, wherein the logic is further configured to cause the processing circuit to: select the at least one notification specific to the first personalized location from amongst a plurality of notifications prior to outputting the at least one notification to the mobile device, each of the plurality of notifications being assigned to at least one of the plurality of personalized locations and being output to the mobile device in response to the user being located at a personalized location assigned to a particular notification from the plurality of notifications (Figs. 1, 6, 7, 8).
Bojorquez does not explicitly disclose wherein the at least one notification of the plurality of notifications is selected based on a predefined schedule, wherein the schedule is selected from the group consisting of: every nth visit to the first personalized location where n is an integer of one or more, once a day, once a week, once a month, and a predetermined amount of time after a previous purchase. However, Bojorquez discloses notifications as coupons/ads [44].  And, Sgaraglino discloses notices/ads  every nth visit ([10]) and an ad/notice after a purchase [78].  And, Sgaraglino discloses repeated ads or on a rotating basis [10].  And, the MPEP states that different ranges are obvious (MPEP 2144.05).  Hence, it is an obvious variation that the ad can be repeated at once a day or once a month, etc.  And, Examiner takes Official Notice that once a day, once a week, once a month, etc is are obvious variations for how often to repeat an ad.  Ads are often repeated at those frequencies well before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time 
Also, since the Applicant was given the opportunity with Applicant’s 6/30/21 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge the use of Official Notice with the 6/30/21 response.
Claim 9.    Bojorquez further discloses the product as recited in claim 8, wherein the logic configured to cause the processing circuit to determine whether the user is located at the first personalized location is further configured to: determine whether the mobile device is within a geofence of the first personalized location, wherein the geofence is configured to virtually indicate physical boundaries of the first personalized location, wherein the user is considered to be within the geofence in response to the user’s mobile device entering, exiting, and/or dwelling within the geofence and an area surrounding the first personalized location that extends at least a specific distance beyond the physical boundaries of the first personalized location (Figs. 1, 6, 7; [44, 19] and notice school and home, notice user-specified locations and geo-fences and pre-registered geo-fences; notice home and workplace at [26]).  
Bojorquez does not explicitly disclose that the geofence around the location extends about 10% beyond the location.  However, Bojorquez disclose setting up a geo-fence around a coordinates/location in a variety of ways including radius and vectors, 
Bojorquez does not explicitly disclose including a 3D volume that surrounds the physical boundaries of the first personalized location in all directions.  However, Bojorquez discloses using GPS ([35, 61]) and GPS provides 3d coordinates.  And, Bojorquez discloses radius [41].  And, Flores discloses using GPS [30] and 3d position in the environment or map or spatial information [10].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Flores GPS and 3d spatial info to Bojorquez GPS and spatial info and radius.  One would have been motivated to do this in order to better provide environment mapping or spatial info.
Bojorquez further discloses in response to determining that the mobile device is within the geofence of the first personalized location, track interactions of the mobile device with the one or more secondary devices at the first personalized location over time for determining the trend of usage of the one or more secondary devices at the first personalized location, wherein the one or more secondary devices are owned and/or operated by the user (“[49]… access a record of IP addresses” ; “[48]… can maintain or otherwise access a record of wireless access points”, here Bojorquez discloses that the 
In further regards to claims 9, the prior art combination renders obvious wherein the trend of usage includes at least one parameter selected from the group consisting of: duration of use of the one or more secondary devices, characteristics of the use of the one or more secondary devices by the mobile device, and actions performed by the one or more secondary devices (see the rejection of claim 1 and the same features there for trend of usage and parameter). 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Kambaloor, Brady discloses IoT reporting;
Notice Qiu, Zhao and the other references cited and geo-fences.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/6/2021